Opinion filed January 10, 2019




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00249-CV
                                     __________

 APPROXIMATELY 4.11 GRAMS OF METHAMPHETAMINE,
 APPROXIMATELY 5.33 GRAMS OF COCAINE, AND $1,056.00
           IN U.S. CURRENCY, Appellants
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 10749-D


                      MEMORANDUM OPINION
      Donnie Ray Carrion filed a pro se notice of appeal in this cause. His brief was
originally due to be filed in this court on or before November 7, 2018. On November
26, 2018, this court notified Carrion by letter that his brief was past due, and on this
court’s own motion, we extended the deadline to December 17, 2018. In the
November 26 letter, the clerk of this court informed Carrion that the failure to timely
file an appellate brief by the December 17 due date “may result in dismissal of the
appeal.” See TEX. R. APP. P. 38.8(a)(1), 42.3(b). As of this date, Carrion has not
filed a brief, nor has he requested an extension of time in which to file his brief.
Based upon Carrion’s failure to prosecute this appeal in a timely manner, we
conclude that this appeal should be dismissed. See TEX. R. APP. P. 38.8(a)(1),
42.3(b).
        Accordingly, we dismiss this appeal for want of prosecution.


                                                                   PER CURIAM


January 10, 2019
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2